Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/12/2022. Applicant has elected invention I claims 1-14 without traverse.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2014/0310870A1 hereinafter referred to as Czach in view of US Patent Publication US2018/0271733A1 hereinafter referred to as Davis. Czach discloses a height-adjustable bassinet 10 comprising: a bassinet support surface 12 having four corners, a base 40, a pair of columns 44 extending upwardly from said base to support said bassinet support surface, each of said columns configured to be adjustable in length to allow selective control over the height of said bassinet support surface, each of said columns including an assist cylinder having a locked state in which said length of said column is secured and an unlocked state in which said length of said column is readily adjustable (see paragraph 0024-0028). However does not disclose said assist cylinders having an actuator movable to vary said assist cylinder between said locked state and said unlocked state; and a height adjustment assembly affixed below said bassinet support surface and operatively coupled to both of said assist cylinder actuators to allow a user to manually place both of said assist cylinders in said unlocked state, said height adjustment assembly including a first paddle assembly and a second paddle assembly, said first paddle assembly having a first pair of manual actuators disposed on a first side of said bassinet support surface proximate a first and a second of said comers of said table top, said second paddle assembly have a second pair of manual actuators disposed on a second side of said bassinet support surface opposite said first side, said second pair of manual actuators proximate a third and a fourth of said corners of said bassinet support surface, a first linkage disposed between said first paddle assembly and both of said assist cylinders, said first linkage translating movement of at least one of said manual actuators in said first pair of manual actuators into movement of said actuators of both of said assist cylinders into said unlocked state, a second linkage disposed between said second paddle assembly and both of said assist cylinders, said second linkage translating movement of at least one of said manual actuators in said second pair of manual actuators into movement of said actuators of both of said assist cylinders into said unlocked state, whereby manual movement of any one of said manual actuators results in movement of both of said assist cylinders from said locked state to said unlocked state.
Davis teaches a height-adjustable platform 10 comprising: a support surface 14 having four corners, a base (see paragraph 0028), a column 16 extending upwardly from said base to support said bassinet support surface, said column configured to be adjustable in length to allow selective control over the height of said bassinet support surface, said column including an assist cylinder 20 having a locked state in which said length of said column is secured and an unlocked state in which said length of said column is readily adjustable; said assist cylinder having an actuator 20 movable to vary said assist cylinder between said locked state and said unlocked state; and a height adjustment assembly 12 affixed below said bassinet support surface and operatively coupled to both of said assist cylinder actuator to allow a user to manually place both of said assist cylinders in said unlocked state, said height adjustment assembly including a first paddle assembly 36 and a second paddle assembly 36, said first paddle assembly having a first pair of manual actuators 40 disposed on a first side of said bassinet support surface proximate a first and a second of said comers of said table top, said second paddle assembly have a second pair of manual actuators 40 disposed on a second side of said bassinet support surface opposite said first side, said second pair of manual actuators proximate a third and a fourth of said corners of said bassinet support surface, a first linkage 24/26 disposed between said first paddle assembly and the assist cylinder, said first linkage translating movement of at least one of said manual actuators in said first pair of manual actuators into movement of said actuator of said assist cylinder into said unlocked state, a second linkage 24/28 disposed between said second paddle assembly and of said assist cylinder, said second linkage translating movement of at least one of said manual actuators in said second pair of manual actuators into movement of said actuator of said assist cylinders into said unlocked state, whereby manual movement of any one of said manual actuators results in movement of said assist cylinder from said locked state to said unlocked state (see paragraph 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the height adjustable bassinet of Czach to utilize an assist cylinder and adjustment assembly as taught by Davis to selectively adjust the height of the columns. Such a substitution of parts would yield expected results. (In such a modification a linkage assembly 24 would be required for each column 44).
Re-Claim 2 
	Czach as modified by Davis discloses, 
wherein said dual linkage includes a pair of actuator rods 82, each of said actuator rods being a component of said first linkage and said second linkage.
Re-Claim 3
	Czach as modified by Davis discloses, 
wherein said dual linkage includes a pair of drive rods 28, 26, each of said drive rods being uniquely associated with one of said paddle assemblies
Re-Claim 4
	Czach as modified by Davis discloses, 
wherein said dual linkage includes a plurality of pivot arms 30 operatively disposed between said drive rods and said actuator rods.

Allowable Subject Matter
Claims 5-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See notice of references cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072. The examiner can normally be reached M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673